—Order, Supreme Court, Bronx County (Anita Florio, J.), entered May 21, 1992, dismissing the action as against defendant Liberty *141Lines Transit, for failure to file a notice of claim, unanimously affirmed, without costs.
There is no merit to plaintiffs argument that she was not required to file a notice of claim because the bus she was on, owned by Westchester County and operated by defendant Liberty Lines Transit, was beyond the County line at the time of the accident. No plausible basis exists to construe such a circumstance as within the contractual limitation of liability clause or outside the scope of either the contractual or statutory indemnification provisions. Plaintiffs other argument that there was no need to serve a notice of claim because she did not sue the County is simply contrary to precedent (Coleman v Westchester St. Transp. Co., 57 NY2d 734; Frazier v Liberty Lines Tr., 170 AD2d 304). Concur — Carro, J. P., Rosenberger, Ellerin and Asch, JJ.